 



Exhibit 10.27
HCA INC.
2008-2009 SENIOR OFFICER PERFORMANCE EXCELLENCE PROGRAM
Purpose and Administration of the Program
The 2008-2009 Senior Officer Performance Excellence Program (the “Program”) has
been established by HCA Inc. (the “Company”) to encourage outstanding
performance from its senior officers. Subject to applicable law, all
designations, determinations, interpretations, and other decisions under or with
respect to the Program or any award shall be within the sole discretion of the
Compensation Committee (the “Committee”), may be made at any time and shall be
final, conclusive and binding upon all persons. Designations, determinations,
interpretations, and other decisions made by the Committee with respect to the
Program or any award need not be uniform and may be made selectively among
Participants (as defined below), whether or not such Participants are similarly
situated.
Participation
All officers of the Company who have been designated by the Committee as
“executive officers” of the Company during each of 2008 and 2009 (individually,
the “Fiscal Year,” collectively, the “Fiscal Years”) are eligible to receive an
award pursuant to the Program.
Incentive Calculation and Payment of Awards
The Committee will make awards pursuant to the Program as set forth on
Schedule A hereto, on such terms as the Committee may prescribe based on the
performance criteria set forth on Schedule A hereto and such other factors as it
may deem appropriate. The targets for the performance criteria shall be
determined by the Committee in its discretion within the first ninety (90) days
of each Fiscal Year. The Committee shall determine whether and to what extent
each performance or other goal has been met.
Awards shall be calculated based on the financial results for the Fiscal Year
and shall be paid within two and one-half months following the end of each
Fiscal Year. No awards will be paid to a Participant if the Committee determines
that the Participant’s conduct during the Fiscal Year was inconsistent with the
Company’s stated mission and values, the Code of Conduct or the Corporate
Integrity Agreement (or successor thereto). Awards pursuant to the Program will
be paid in cash and on such other terms as the Committee may prescribe. Except
as the Committee may otherwise determine in its sole and absolute discretion,
termination of a Participant’s employment prior to the end of the Fiscal Year,
other than for reasons of death or disability, will result in the forfeiture of
the award by the Participant, and no payments shall be made with respect
thereto.
This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.

 



--------------------------------------------------------------------------------



 



Adjustments for Unusual or Nonrecurring Events
In addition to any adjustments enumerated in the definition of the performance
goals set forth on Schedule A hereto, the Committee is hereby authorized to make
adjustments in the terms and conditions of, and the criteria included in, awards
in recognition of unusual or nonrecurring events affecting any Participant, the
Company, or any subsidiary or affiliate, or the financial statements of the
Company or of any subsidiary or affiliate; in the event of changes in applicable
laws, regulations or accounting principles; or in the event the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Program. The Committee is also authorized to adjust performance
targets or awards to avoid unwarranted penalties or windfalls. Notwithstanding
the foregoing, the Committee shall not have the discretion to increase any award
payable to any Named Executive Officer in excess of that provided by the
application of the terms and conditions of Schedule A attached hereto.
No Right to Employment
The grant of an award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any subsidiary or affiliate.
No Trust or Fund Created
Neither the Program nor any award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any subsidiary or affiliate and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
subsidiary or affiliate pursuant to an award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
subsidiary or affiliate.
No Rights to Awards
No person shall have any claim to be granted any award and there is no
obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Program at any time
in the Company’s sole discretion.
Interpretation and Governing Law
This Program shall be governed by and interpreted and construed in accordance
with the internal laws of the State of Tennessee, without reference to
principles of conflicts or choices of laws. In the event the terms of this
Program are inconsistent with the terms of any written employment agreement
between a Participant and the Company, the terms of such written employment
agreement shall govern the Participant’s participation in the Program.

 



--------------------------------------------------------------------------------



 



Schedule A
2008-2009 Measures and Weightings

                      EBITDA2   Other3
Named Executive Officers1
    100 %     —  
All other Senior Officers
    80 %     20 %

 

1   Named Executive Officers shall include the Chairman and Chief Executive
Officer, the President and Chief Operating Officer, the Executive Vice President
and Chief Financial Officer, and the Group Presidents (“Named Executive
Officers”).   2   Eastern, Central, Western and Outpatient Group executives’
EBITDA goals will be based 50% on group performance and 50% on overall Company
performance. For the purposes of this calculation, EBITDA means earnings before
interest, taxes, depreciation, amortization, minority interest expense, gains or
losses on sales of facilities, gains or losses on extinguishment of debt, asset
or investment impairment charges, restructuring charges, and any other
significant nonrecurring non-cash gains or charges (but excluding any expenses
for share-based compensation under FAS-123R with respect to any awards granted
under the Program), as determined in good faith by the Board in consultation
with the CEO. In the event the Company disposes of or acquires any facility
during the Fiscal Year, the EBITDA target for such year shall be adjusted
appropriately (based on the number of days during the year for which the
facility was owned) to reflect the acquisition or disposition.   3   Other
measures may include patient, physician, employee or client satisfaction, or
other individual goals.

2009 PEP Measures
With respect to 2009, the Committee may supplement the measures and weightings
set forth in the foregoing chart with one or more of the following Company,
operating unit, business segment or division financial performance measures:
(a) operating income, profit or efficiencies; (b) return on equity, assets,
capital, capital employed or investment; (c) after-tax operating income; (d) net
income; (e) earnings or book value per share; (f) cash flow(s); (g) stock price
or total shareholder return; (h) debt reduction; (i) strategic business
objectives, consisting of one or more objectives based on meeting specified cost
targets, business expansion goals and goals relating to acquisitions or
divestitures; or (j) any combination thereof. Each such measure may be expressed
on an absolute and/or relative basis, may be based on or otherwise employ
comparisons based on internal targets, the past performance of the Company,
operating unit, business segment or division of the Company and/or the past or
current performance of other companies, and in the case of earnings-based
measures, may use or employ comparisons relating to capital, shareholders’
equity and/or shares outstanding, or to assets or net assets.

 



--------------------------------------------------------------------------------



 



2008-2009 Named Executive Officer PEP Opportunities:
Each Participant in the Program is assigned an annual award target expressed as
a percentage of salary (“Annual Award Goals”). The Annual Award Goals are
expressed in terms of Threshold, Target and Maximum levels (as percentages of
base salary) for officers who were designated as Named Executive Officers for
2008 and 2009 and are as set forth below.

                                                      Threshold   Target  
Maximum     2008   2009   2008   2009   2008   2009
Chairman & CEO
    63 %     66 %     126 %     132 %     252 %     264 %
President & COO
    48 %     51 %     96 %     102 %     192 %     204 %
Executive Vice President & CFO and Group Presidents
    33 %     36 %     66 %     72 %     132 %     144 %

The percentages included in the foregoing table with respect to Named Executive
Officers for 2009 shall apply to the lesser of: (a) the Covered Executive’s 2009
base salary, or (b) 125% of the Covered Executive’s 2008 base salary. The
Committee shall retain the discretion to reduce, but not increase, the 2009
Threshold, Target and Maximum percentages set forth above. The provisions of
this Program applicable to Named Executive Officers are intended to allow the
Program to comply with the reliance and transition rules set forth in
Section 1.162-27(f) of the U.S. Treasury Regulations and shall be interpreted
consistently therewith.
2008-2009 Senior Officer (other than Named Executive Officers) PEP Opportunities
The annual awards for senior officers other than the Named Executive Officers
are 36% to 56% of base salary (Target), as determined by the Committee. The
minimum (threshold), target and maximum levels shall be set by the Committee in
its sole discretion. The Committee shall adjust these levels and percentages for
2009 in its sole discretion. Participants shall receive 100% of the target award
for target performance, 50% of the target award for a minimum acceptable
(threshold) level of performance, and a maximum of 200% of the target award for
maximum performance.
Payouts between threshold and maximum for Named Executive Officers and Senior
Officers (other than Named Executive Officers) shall be calculated by the
Committee in its sole discretion using straight-line interpolation. The
threshold, target and maximum EBITDA performance levels and other goals (if
applicable) shall be set by the Committee in its sole discretion.

 